DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2020 has been entered.

Response to Amendments and Arguments
The Applicant’s arguments with respect to the claims have been considered but they are not persuasive. The applicant argues that the voice interaction device 110 examples (such as a television, laptop computer, etc.) may not be interpreted as “a terminal holder for holding a terminal placed thereon firmly” or even being included in a terminal hold. The examiner notes, though, that the voice interaction device 110 shown in fig. 1 of Jin et al. shows a container/chassis for holding the actual terminal (i.e., the actual workings of the voice interaction device). Thus, the rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 10096319, hereinafter referred to as Jin et al., in view of US 20180335903, hereinafter referred to as Coffman et al.

Regarding claim 1 (currently amended), Jin et al. discloses a terminal holder for holding a terminal placed thereon firmly, comprising a far-field voice pickup device, a far-field playback device and a voice analysis device (Jin et al., fig. 1, voice interaction device 110 is a far-field voice pickup device; remote network-based speech command service (e.g., voice processing server(s) 142, audio content server(s) 144, etc.) is a voice analysis device; and, voice interaction device 110 is also a far-field playback device. The examiner further notes that, as seen in Jin et al., fig. 1, the voice interaction device 110 comprises an outer case (chassis) which serves as a terminal holder for holding the terminal.); 

the far-field voice pickup device receiving voice sent by a user (“The voice interaction device 110 may include one or more microphones to detect ambient sound,” Jin et al., col. 4, lines 16-17.), and sending the voice to the voice analysis device (“The voice interaction device 110 may operate in conjunction with and/or under the control of a remote network-based speech command service (e.g., voice processing server(s) 142, audio content server(s) 144, etc.) that is configured to receive audio, to recognize speech in the audio, and to perform functions or services in response to the recognized speech in the audio,” Jin et al., col. 4, lines 20-24.); 

the voice analysis device analyzing the voice, determining whether the voice containing a preset wake-up word (“In some embodiments, the voice interaction device 110 may only be activated to listen upon determining that the user 130 has spoken a predefined wake or trigger expression (e.g., "Awake" or "Alexa," etc.), Jin et al., col. 4, lines 38-41.), and sending the voice to [[a]]the terminal held by the terminal holder and in communication connection with the terminal holder in response to the preset wake-up word being contained in the voice, and sending the voice to a terminal in 10communication connection with the terminal holder when the preset wake-up word being contained (“Identification of trigger words may be performed locally at the device in some embodiments, while in other embodiments, the device may receive an indication that the voice input included a trigger word, such as from one or more remote servers,” Jin et al., col. 8, lines 33-37. Also, “In other embodiments, a remote server, such as a voice processing server, may select one or more voice processing algorithms to apply to the voice data,” Jin et al., col. 8 lines 57-60.), and 

the far-field playback device playing voice play information received from the terminal in communication connection with the terminal holder (“The voice interaction device 110 may communicate with one or more voice processing servers 142, one or more audio content servers 144, and/or one or more user devices 146 via one or more communication networks 140,” Jin et al., col. 4, lines 30-33. The examiner notes that according to para [0006] of the applicant’s specification states that the terminal holder 

While Jin et al., though, does disclose a playback device comprising a plurality of speakers (Jin et al., fig. 5(514)), Jin et al. does not specifically disclose wherein the far-field playback device comprises a plurality of speakers of different orientations.

Coffman et al. is cited to disclose wherein the far-field playback device comprises a plurality of speakers of different orientations (“FIGS. 21F and 21G illustrate an exemplary adjustment of output of device 2100. As shown, device 2100 includes a speaker array (e.g., one or more speakers) of three speakers (e.g., 2102A-2102C), each pointing in different directions (e.g., directions 120 degrees apart). In some embodiments, a speaker array includes any number of two or more speakers,” Coffman et al., para [0807].). Coffman et al., benefits Jin et al. by providing the playback device with speakers oriented in different directions (Coffman et al., para [0800] and [0807]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Jin et al. with those of Coffman et al. to allow the user to better hear the playback from the playback device.

As to claim 6, claim 6 is rejected on the same grounds as claim 1.

Claim 2 canceled.

Regarding claim 3 (currently amended), Jin et al., as modified by Coffman et al., discloses the terminal holder according to claim [[2]]1, wherein the far-field playback low noise amplifier (LNA), additional signal amplifiers, an analog-to-digital (A/D) converter, one or more buffers, a digital baseband, or the like,” Jin et al., col. 23, lines 46-49. See also Jin et al., fig. 5.).  


Regarding claim 7 (original), Jin et al., as modified by Coffman et al., discloses the far-field voice interaction system according to claim 6, wherein the terminal comprises a control device (Jin et al., fig. 1, voice processing server(s) 142) and an executive device (Jin et al., fig. 1, audio content server(s) 144);  

20the control device performs analysis processing on the voice, determines control information corresponding to the voice, and sends the control information to the executive device (“The voice interaction device 110 may operate in conjunction with and/or under the control of a remote network-based speech command service (e.g., voice processing server(s) 142, audio content server(s) 144, etc.) that is configured to receive audio, to recognize speech in the audio, and to perform functions or services in response to the recognized speech in the audio,” Jin et al., col. 4, lines 20-24. The examiner interprets “voice processing server(s) 142” as a control device. And, “The voice interaction device 110 and/or the voice processing server(s) 142 may communicate with the audio content server(s) 144 to select content for presentation to the user,” Jin et al., col. 5, line 65 – col. 6, line 11. The examiner interprets “audio content server(s) 144” as the executive device. The voice processing server(s) 142 (i.e., control device) sends the control information to the audio content server(s) 144 (i.e. the executive device).); and 

the executive device performs an operation 25corresponding to the control information (Jin et al., col. 5, line 65 – col. 6, line 11.).  

Regarding claim 8 (original), Jin et al., as modified by Coffman et al., discloses the far-field voice interaction system according to claim 6, wherein the far-field voice interaction system comprises a cloud server (The examiner interprets Jin et al., fig. 1, voice processing server(s) 142 as a cloud server.); and  

20the cloud server receives voice sent by the terminal, performs analysis processing on the voice, determines control information corresponding to the voice, and sends a control instruction comprising the 5control information to the terminal, to cause the executive device of the terminal to perform an operation corresponding to the control information (“The voice interaction device 110 may operate in conjunction with and/or under the control of a remote network-based speech command service (e.g., voice processing server(s) 142, audio content server(s) 144, etc.) that is configured to receive audio, to recognize speech in the audio, and to perform functions or services in response to the recognized speech, or to generate audible dialog or audible content in response to recognized speech,” Jin et al., col. 4, lines 20-23.).  

Regarding claim 9 (original), Jin et al., as modified by Coffman et al., discloses the far-field voice interaction system according to claim 7, wherein, when the control information comprises 10voice play information, the terminal sends the voice play information to the terminal holder, and a far-field playback device of the terminal holder the voice interaction device 110 may determine audio content for presentation…The voice interaction device 110 and/or the voice processing server(s) 142 may communicate with the audio content server(s) 144 to select content for presentation to the user based at least in part on the sore throat,” Jin et al., col. 5, line 65 – col. 6, line 11. See also Jin et al., fig. 1. The voice interaction device 110 is a far-field playback device.).  

Regarding claim 11 (previously presented), Jin et al., as modified by Coffman et al., discloses the terminal holder according to claim 1, wherein the far-field voice pickup device comprises a microphone array composed of a certain number of microphones (“The voice interaction device 110 may include one or more microphones to detect ambient sound,” Jin et al., col. 4, lines 16-17.).


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 10096319, hereinafter referred to as Jin et al., in view of US 20180366117, hereinafter referred to as Carreras et al.

Regarding claim 4 (previously presented), Jin et al., as modified by Coffman et al., discloses the terminal holder according to claim 3, wherein the 20terminal holder further comprises a Bluetooth module (“The I/O interface(s) 506 may also include a connection to one or more of the antenna(e) 534 to connect to one or more networks via a wireless local area network (WLAN) (such as Wi-Fi) radio, Bluetooth, ZigBee, and/or a wireless network radio, such as a radio capable of communication with a wireless 

Jin et al., though, does not specifically disclose that the Bluetooth module of the terminal holder sends a communication link establishment instruction to a Bluetooth module of the terminal when the voice contains the preset wake-up word, to trigger an establishment of 25a Bluetooth synchronous connection oriented link between the Bluetooth module of the terminal and the Bluetooth module of the terminal holder.

Carreras et al. is cited to disclose that the Bluetooth module of the terminal holder sends a communication link establishment instruction to a Bluetooth module of the terminal when the voice contains the preset wake-up word, to trigger an establishment of 25a Bluetooth synchronous connection oriented link between the Bluetooth module of the terminal and the Bluetooth module of the terminal holder (“The LPAD may also receive inputs from the one or more external microphones to determine if human voice activity is present in the surrounding environment. Since DSP 20 is constantly looking for a wakeup word, any LPAD trigger may (or may not) comprise a wakeup word. Wakeup word detector 76 is configured to receive triggers from LPAD 74 and try to detect the wakeup word in the voice input (which is considered a potential or candidate wakeup word) received from LPAD 74. If wakeup word detector 76 detects a wakeup word, it sends an appropriate signal to the Bluetooth SoC (e.g., to begin Bluetooth communications with smartphone 41),” Carreras et al., para [0037].). Carreras et al. benefits Jin et al. by establishing a Bluetooth connection and activating a device only when triggered by a wakeup word, thereby allowing the terminal device of Jin et al. to save power (Carreras et al., para [0037]). 

Regarding claim 5 (original), Jin et al., as modified by Coffman et al. and Carreras et al., discloses the terminal holder according to claim 4, wherein the terminal holder sends the voice to the terminal through 30the Bluetooth synchronous connection oriented link (“The voice interaction device 500 may further include one or more antenna(e) 534 that may include, without limitation, a cellular antenna for transmitting or receiving signals to/from a cellular network infrastructure, an antenna for transmitting or receiving Wi-Fi signals to/from an access point (AP), a Global Navigation Satellite System (GNSS) antenna for receiving GNSS signals from a GNSS satellite, a Bluetooth antenna for transmitting or receiving Bluetooth signals,” Jin et al., col. 18, lines 14-27.), and  

19the terminal holder receives the voice play information from the terminal through the Bluetooth synchronous connection oriented link (It is also clear by Jin et al., figs. 1 and 3, that voice interaction device 110 received voice lay information from remote network-based speech command service.).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10096319, hereinafter referred to as Jin et al., in view of US 20180335903, hereinafter referred to as Coffman et al., and further in view of US 20180109895, hereinafter referred to as Audfray et al.

claim 10 (original), Jin et al., as modified by Coffman et al., discloses the far-field voice interaction system according to 15claim 6, wherein the terminal comprises a near-field voice pickup device and a near-field playback device (Jin et al., fig. 1, user device(s) 146), but not wherein after a communication link is established between the terminal and the terminal holder, the terminal switches an operating state of the near-field voice 20pickup device and the near-field playback device to an off state.

Audfray et al. is cited to disclose wherein after a communication link is established between the terminal and the terminal holder, the terminal switches an operating state of the near-field voice 20pickup device and the near-field playback device to an off state (“In order to reduce potential leakage of near-field audio content played back by the near-field loudspeakers 407-408 to the other listener positions 410, the near-field playback may automatically be turned off at a listener position when nobody is located at that listener position,” Audfray et al., para [0192].). Audfray et al. benefits Jin et al. by turning off near-field loudspeakers, thereby avoiding potential pick-up by the voice interaction device of Jin et al. (Audfray et al., para [0192]).



Conclusion
           The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and listed in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656